In the original opinion it was held, in effect, that, if the furnishers of material had caused separate appraisements of the buildings and lots to have been made, they would have been entitled to payment out of the proceeds of the buildings by preference over the Union Homestead Association, though not so out of the proceeds of the lots, but that, as the burden was on the *Page 383 
furnishers of material to cause the separate appraisements to be made, and as the furnishers of material had failed to do so, they had lost their privileges. I concede that there was error in holding, in effect, that the furnishers of material had lost their privileges for there was still time in which to cause the separate appraisements to be made, and the cases should have been remanded to permit the making of the separate appraisements.
I therefore concur in the decree in the present hearing, but, save as herein stated, for the reasons assigned on the first hearing.